United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
WEAPONS CENTER, China Lake, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1741
Issued: May 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 16, 2019 appellant, through counsel, filed a timely appeal from a June 17, 2019
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The most recent
merit decision was a Board decision dated April 4, 2018, which became final 30 days after
issuance, and is not subject to further review.2 As there was no merit decision by OWCP within
180 days of the filing of this appeal, pursuant to the Federal Employees’ Compensation Act3
1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

20 C.F.R. § 501.6(d). See P.H., Docket No. 19-1354 (issued 03/13/20); G.G., Docket No. 18-1074 (issued
January 7, 2019).
3

5 U.S.C. § 8101 et seq.

(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the prior Board decision are incorporated herein by reference. The relevant facts are as follows.
On December 21, 2005 appellant, then a 55-year-old information technology specialist,
filed a traumatic injury claim (Form CA-1) alleging that on that day she was descending stairs
when her left foot got caught on a garden hose, she stumbled and fell to the sidewalk injuring her
right knee, right hand, and wrist while in the performance of duty. OWCP initially accepted the
claim for contusions of the right knee and right wrist/hand.5 It subsequently expanded acceptance
of the claim to include right carpal tunnel syndrome, enthesopathy of the right wrist and carpus,
right knee lateral meniscus tear, and psychogenic pain. On June 18, 2009 OWCP again expanded
acceptance of the claim to include aggravation of degenerative joint disease of the right knee.
In May 2007, appellant underwent the first of several OWCP-authorized right knee surgical
procedures.6 QWCP also authorized a right total knee arthroplasty7 and a right knee revision
arthroplasty8 and paid her wage-loss compensation beginning July 24, 2008. It placed appellant
on the periodic compensation rolls effective August 31, 2008.
On July 13, 2009 counsel initially requested that OWCP expand the acceptance of the claim
to include left knee degenerative joint disease (osteoarthritis) as an accepted condition, alleging
that appellant had also injured her left knee when she fell on December 21, 2005.
After further development of the claim, OWCP determined that a conflict in medical
opinion existed between appellant’s treating physician and OWCP’s second opinion physician

4

Docket No. 16-1655 (issued April 4, 2018), petition for recon. denied (issued August 17, 2018).

5

Appellant also has an accepted claim (OWCP File No. xxxxxx096) for nose laceration and soft tissue injury to
both knees and right hand, and cervical strain due to an employment-related fall on January 6, 1989. OWCP combined
the two traumatic injury claims and designated OWCP File No. xxxxxx350, the current file, as the master file.
6

On May 31, 2007 Dr. Mohamed Z. Lameer, an orthopedic surgeon, performed an arthroscopic right knee
synovectomy, and partial medial and lateral meniscectomies.
7

Dr. Lameer performed the procedure on August 12, 2009.

8
On May 23, 2012 Dr. Paul D. Burton, a reconstructive orthopedic surgeon, performed a right knee revision
arthroplasty.

2

regarding whether appellant’s left knee osteoarthritis/degenerative joint disease was medically
connected to the 2005 employment injury by aggravation.
OWCP referred appellant to Dr. John D. Kaufman, a Board-certified orthopedic surgeon,
for an impartial medical examination to resolve the conflict in medical opinion. Dr. Kaufman
opined that there was no connection between her left knee conditions and the December 21, 2005
employment injury.
By decision dated February 18, 2016, OWCP denied appellant’s request to expand the
acceptance of the claim to include additional left knee diagnoses. It found the special weight of
the medical evidence, as represented by Dr. Kaufman’s impartial medical opinion, established that
the left knee conditions were unrelated to the accepted December 21, 2005 employment injury.
Appellant appealed OWCP’s February 18, 2016 decision to the Board and, by decision
dated April 4, 2018, the Board affirmed the February 18, 2016 decision.9 The Board found that
OWCP properly declared a conflict in medical opinion and had properly referred her to
Dr. Kaufman for a new referee examination to resolve the ongoing conflict in medical opinion
evidence. The Board further found that Dr. Kaufman’s report represented the special weight of
the medical evidence with regard to the issue of whether the acceptance of appellant’s claim should
be expanded to include a consequential left knee condition.
The record reveals that OWCP expanded acceptance of the claim to include major
depressive disorder, recurrent, severe without psychotic features, and localized primary
osteoarthritis of right leg as accepted conditions.
On March 29, 2019 appellant, through counsel, requested reconsideration of OWCP’s
denial of her request to expand the acceptance of her claim to include consequential left knee
diagnoses, aggravation of right knee osteoarthritis, right knee reflex sympathetic dystrophy
syndrome (RSD), and aggravation of lumbar spondylosis. In her March 21, 2019 letter, counsel
asserted that OWCP committed various procedural errors in weighing and developing the medical
evidence. Alternatively, counsel asserted that OWCP should further develop the claim with
respect to those conditions as the evidence of record, including the new evidence, was sufficient
to establish a prima facie case.
Medical reports from Dr. Shahin Sadik, a Board-certified anesthesiologist, dated April 19,
June 21, August 16, and October 16, 2018 and January 7, February 4, March 7, and May 20, 2019,
documented appellant’s pain management treatments of her right leg and back pain. He provided
an impression of complex regional pain syndrome (CRPS) RSD of right lower extremity “because
of employment injury.” Other conditions reported included: synovitis and tenosynovitis, right
hand; traumatic tear of lateral meniscus of right knee; carpal tunnel syndrome, right upper
extremity; painful total knee replacement; long term (current) use of opiate analgesic; and
unilateral primary osteoarthritis, right knee. Dr. Sadik opined that appellant was totally disabled
because of right knee and subsequent severe neuropathic pain and weakness.

9

Supra note 5.

3

In an extensive narrative report dated April 8, 2019, Dr. Sadik explained that appellant had
undergone right knee replacement surgery, as well as lumbar surgery which caused damage to her
peroneal nerve. The resulting neuropathy caused a CRPS of the right lower extremity, which
remained untreated for a period of time. Dr. Sadik related that appellant developed antalgic gait,
and damage to her right hip as well. He further related that additional weight bearing to the left
lower extremity and antalgic gait favoring the right side caused pain and subsequent arthritis to
her left knee.
OWCP also received a May 4, 2018 report, in which Lawrence J. Coates, Ph.D., a clinical
psychologist, requested adjudication of the psychiatric portion of appellant’s claim. Mr. Coates
indicated that he had been treating appellant for major depressive disorder and that she remains
temporarily totally disabled. Also received were additional reports from Dr. Sadik referencing
acupuncture and physical therapy.
Reports from Dr. Ray D’ Amours, a Board-certified pain medicine specialist, from
November 19, 2018, documented appellant’s pain management of her back and right leg/knee
CRPS. He opined that she was totally disabled as a result of her right knee and severe neuropathic
pain and weakness.
By decision dated June 17, 2019, OWCP denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that counsel failed to submit new
and relevant legal argument or evidence in support of the March 21, 2019 request for
reconsideration.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.10 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.11 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.12
Aright to reconsideration within one year also accompanies any subsequent merit decision on the
issues.13 This includes any hearing or review of the written record decision, any denial of

10

5 U.S.C. § 8128(a).

11

20 C.F.R. § 10.607.

12

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4(b).
13
C.H., Docket No. 19-0669 (issued October 9, 2019); F.N., Docket No. 18-1543 (issued March 6, 2019); Robert F.
Stone, 57 ECAB 292 (2005).

4

modification following reconsideration, any merit decision by the Board, and any merit decision
following action by the Board, but does not include prerecoupment hearing decisions.14
A timely application for reconsideration, including all supporting documents, must set forth
arguments, and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.15 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.16
ANALYSIS
The Board finds that the case is not in posture for decision.
In her March 29, 2019 request for reconsideration, counsel argued that appellant had
established that acceptance of her claim should be expanded to include consequential left knee
diagnoses, aggravation of right knee osteoarthritis, right knee RSD, and aggravation of lumbar
spondylosis. In support of her argument counsel submitted a number of medical reports. The
Board notes that the record is clear that OWCP received April 19, June 21, October 16, and 2018,
as well as February 4 and March 7, 2019 progress reports from Dr. Sadik. OWCP, however, in its
decision denying appellant’s request for reconsideration, noted other reports received, but did not
note receipt of these reports.
FECA provides that OWCP shall determine and make findings of fact in making an award
for or against payment of compensation after considering the claim presented by the employee and
after completing such investigation as OWCP considers necessary with respect to the claim.17
Since the Board’s jurisdiction of a case is limited to reviewing that evidence which is before
OWCP at the time of its final decision,18 it is necessary that OWCP review all evidence submitted
by a claimant and received by OWCP prior to issuance of its final decision. As the Board’s
decisions are final as to the subject matter appealed,19 it is crucial that all evidence relevant to that
subject matter which was properly submitted to OWCP prior to the time of issuance of its final
decision be addressed by OWCP.20

14

Supra note12 at Chapter 2.1602.4(a) (February 2016).

15

20 C.F.R. § 10.606(b)(3); see C.H., supra note 13; T.M., Docket No. 19-0535 (issued July 25, 2019).

16

Id. at 10.608(b); see T.V., Docket No. 19-1504 (issued January 23, 2020); E.R., Docket No. 09-1655 (issued
March 18, 2010).
17

5 U.S.C. § 8124(a)(2).

18

20 C.F.R. § 501.2(c).

19

Id. at § 501.6(d).

20

J.Z., Docket No. 19-1005 (issued December 30, 2019); William A. Couch, 41 ECAB 548 (1990).

5

The Board finds that OWCP improperly failed to consider all the relevant evidence
submitted by appellant in denying her request for reconsideration of the merits of her claim
pursuant to 5 U.S.C. § 8128(a). Therefore, the case is remanded to OWCP for consideration of
the evidence she submitted in connection with her reconsideration request, to be followed by the
issuance of an appropriate decision regarding her reconsideration request.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 17, 2019 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded to OWCP for further proceedings
consistent with this decision of the Board.
Issued: May 5, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

